Citation Nr: 0632999	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  04-22 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from April 1985 to December 
1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied service connection for a right 
ankle disability.  

In July 2006, the veteran testified at a hearing before the 
undersigned Veterans Law Judge.  At the hearing, the veteran 
submitted additional evidence in support of his claim, along 
with a written waiver of initial RO consideration.  See 38 
C.F.R. § 20.1304 (2006).


FINDING OF FACT

The veteran sustained right ankle injuries during his period 
of active duty resulting in aggravation of his pre-existing 
right ankle condition.


CONCLUSION OF LAW

A right ankle disability was aggravated during active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303(d); 3.306(b) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board finds that given the 
favorable decision set forth below, no further notification 
or development action is necessary under the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2006).


Factual Background

At the veteran's January 1984 military enlistment medical 
examination, he reported a history of surgery for a torn 
ligament in the right ankle in 1981.  The examiner noted the 
veteran's surgical history and observed a scar on the right 
ankle.  However, the examiner described the residuals of the 
veteran's right ankle surgery as "NCD" or not considered 
disabling.

In-service medical records show that in August 1988, the 
veteran sought treatment after he stepped in a hole while 
navigating an obstacle course and twisted his right ankle.  
Examination showed swelling and tenderness of the right 
ankle, with decreased range of motion due to pain.  The 
impression was right ankle sprain.  

In September 1990, the veteran was seen in the emergency room 
after he again injured his right ankle while playing 
football.  Examination showed swelling, tenderness, and 
decreased range of motion.  The assessment was right ankle 
sprain.  

In October 1993, the veteran again sustained a sprain of the 
right ankle.  He indicated that he had been participating in 
physical training when he twisted his right ankle.  He 
reported a constant, sharp pain which prevented weight 
bearing.  Examination showed swelling and sensitivity to 
touch.  The assessment was possible strain of the tendon and 
primary sprain.  

In pertinent part, post-service private medical records dated 
from July to September 2001 show that the veteran received 
treatment for right ankle pain and swelling.  X-ray studies 
showed degenerative joint disease and spurring.  An MRI 
conducted in August 2001 showed post-operative changes of the 
distal fibula with chronic anterior talofibular ligament and 
calcaneofibular ligament tears associated with abnormal soft 
tissue deep to the anterior tibiofibular and talofibular 
ligaments in the anterior lateral gutter consistent with 
impingement syndrome.  

In July 2002, the veteran submitted a claim of service 
connection for a right ankle disability, which he attributed 
to an in-service ankle injury he sustained while running an 
obstacle course.  

The veteran was afforded a VA medical examination in November 
2002, at which he reported that he sprained his right ankle 
in service and was treated conservatively.  He indicated that 
he thereafter experienced swelling with use.  He reported 
that he had consulted a private podiatrist after service and 
was advised that he had degenerative changes and spurring.  
Physical examination revealed notable swelling of the right 
ankle.  The ankle was stable and there was no tenderness.  X-
ray studies showed soft tissue trauma around the ankle and a 
likely soft tissue calcification near the medial malleolus.  
The examiner indicated that the soft tissue calcification was 
essentially old tears of the ligaments which had calcified.  
The diagnosis was repeated sprains of the right ankle 
resulting in chronic soft tissue trauma.  

At his July 2006 Board hearing, the veteran acknowledged that 
he had undergone right ankle surgery in 1978 prior to 
service, but indicated that he had fully recovered from that 
surgery by the time he enlisted in the service.  The veteran 
further testified that he had had no trouble with his right 
ankle during basic training or Advanced Individual Training 
(AIT).  In fact, he indicated that he had had no further 
right ankle troubles until 1988, when he injured his right 
ankle while participating in physical training.  The veteran 
indicated that he thereafter reinjured his right ankle on 
several occasions during service and had experienced chronic 
pain and swelling since that time.  The veteran's spouse 
testified that she first met the veteran in 1992, and that he 
was experiencing chronic right ankle problems at that time.  

After the hearing, the veteran submitted a May 2006 letter 
from his private podiatrist who indicated that she had first 
treated the veteran in 2001 for right ankle pain related to 
an in-service injury.  She noted that MRI testing had shown 
chronic tears of the ankle ligaments and an impingement 
syndrome.  


Applicable Law

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1112, 1132; 38 
C.F.R. § 3.304 (2006).

In order to rebut the presumption of soundness, the 
government must show by clear and unmistakable evidence that 
(1) the veteran's disability existed prior to service and (2) 
that the pre-existing disability was not aggravated during 
service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004); see also VA O.G.C. Prec. Op. No. 3-2003.

A preexisting injury or disease will be considered to have 
been aggravated during service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b).  Temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition as contrasted to symptoms, is worsened.  Id.; see 
also Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing 
Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Clear and unmistakable evidence is a formidable evidentiary 
burden, requiring that the no aggravation result to be 
"undebatable".  Cotant v. West, 17 Vet. App. 116, 131 
(2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) 
(citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)).  

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b)(West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that 
a claimant need only demonstrate that there is an approximate 
balance of positive and negative evidence in order to 
prevail).


Analysis

The veteran contends that his current right ankle disability 
was either incurred in or aggravated during service.

As noted above, the law presumes a veteran to be in sound 
condition when enrolled for service except as to defects, 
infirmities, or disorders noted at the time of enrollment.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  In this case, the 
veteran's service entrance medical examination report notes a 
history of right ankle surgery with a resulting scar.  
Although the examiner determined that the residuals of the 
veteran's surgery were not disabling, because the post-
operative right ankle condition was noted on examination, the 
presumption of sound condition at service entrance does not 
attach in this case.  See Crowe v. Brown, 7 Vet. App. 238, 
245 (1994); 38 C.F.R. § 3.304 (2006).

Because the veteran was shown to have a post-operative right 
ankle condition prior to service, the next question for 
consideration is whether the preexisting right ankle 
condition was aggravated in service.  

In that regard, the Board notes that the residuals of the 
veteran's right ankle surgery were determined to be 
nondisabling at the time of his military enlistment.  
Moreover, the veteran has given credible testimony to the 
effect that he experienced no problems whatsoever with his 
right ankle during basic training and AIT, generally periods 
of intense physical activity.  In fact, the veteran indicated 
that he did not begin to experience right ankle problems 
until 1988, more than four years after his enlistment, when 
he injured his right ankle while navigating an obstacle 
course.  

The Board notes that the veteran's service medical records 
corroborate his assertions in this regard.  Again, the 
service medical records are entirely negative for any 
complaints pertaining to the right ankle until the 1988 ankle 
injury.  The Board further notes that the veteran thereafter 
sustained several additional ankle injuries in service.  
Finally, the Board notes that at a November 2002 VA medical 
examination, the examiner concluded that the veteran's 
current right ankle disability resulted from repeated sprains 
of the right ankle.  

Based on this evidence, the Board finds that it cannot be 
said that the veteran's preexisting right ankle condition was 
undebatably not aggravated during service.  Cotant, 17 Vet. 
App. at 131.  In fact, the record is negative for any 
evidence, much less clear and unmistakable evidence, to rebut 
the presumption of aggravation.  Id.  

Rather, the medical and lay evidence clearly shows that the 
veteran's preexisting right ankle condition underwent an 
increase in severity during service.  Moreover, the November 
2002 VA medical examiner's opinion makes clear that the 
veteran's repeated right ankle sprains during service caused 
a worsening of the underlying right ankle condition and were 
not merely temporary or intermittent flare-ups.  Jensen, 4 
Vet. App. at 306-307.

As indicated previously, under the benefit-of-the-doubt rule, 
for the veteran to prevail, there need not be a preponderance 
of the evidence in his favor, but only an approximate balance 
of the positive and negative evidence. In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given 
the evidence set forth above, such a conclusion cannot be 
made.  Thus, the Board finds that the evidence of record is 
sufficient to award service connection for a right ankle 
disability.


ORDER

Entitlement to service connection for a right ankle 
disability is granted.  



____________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


